NOTICE OF NON-RESPONSIVE AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on December 22, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): Claim meaning clarification. See 37 CFR 1.111. 
In the Remarks of December 22, 2020, it has been asserted:
Applicant has duly noted the Examiner's remarks on page 6 of the non-final action, referencing MPEP 2115 and stating that "the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." Applicant respectfully submits that the pending claims herein do not recite any material or article being worked upon by the claimed systems, and Applicant does not rely upon any weight being given, for purposes of patentability, to any reference in the claims to material or substances being worked upon by the claimed systems. Applicant acknowledges that the claims refer to both gaseous and liquid substances contemplated as being processed by the claimed systems, as well as references to how those substances would be processed by the claimed systems. Applicant respectfully submits, however, that such references in the claims are permissible functional limitations that define the structure of physical elements recited in the claims, and that such references do not constitute process limitations.

Applicant is directed to the following language from claim 5:
(b) a mixing nozzle in fluid communication with the produced water stream, said mixing nozzle being operable to mix the produced water stream into the flow of flue gas at or upstream of the flue gas inlet such that heat from the flue gas will be transferred to the produced water stream so as to convert at least part of the water portion of the produced water stream to saturated water vapour;

It is unclear what specific structure the language of this clause defines, as asserted by Applicant. If the “produced water stream” (which is “in fluid communication” with the “mixing nozzle”) and “flue gas” are not materials being worked upon, then, what are they? In this regard, the claims defining the invention as originally presented, included, “c) an oxidizer configured to provide a source of heated flue gas to heat the treated water to produce saturated water vapour.” As this source of “flue gas” is no longer recited in the claim from where does it originate?
Then, there are the last eight lines of claim 5:

    PNG
    media_image1.png
    430
    1010
    media_image1.png
    Greyscale

It is unclear what “structure” these last eight lines “define,” as asserted by Applicant. Given Applicant’s arguments, it is unclear if Applicant is invoking 112(f).
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Applicant conflictingly asserts that “Applicant does not rely upon any weight being given, for purposes of patentability, to any reference in the claims to material or substances being worked upon by the claimed systems,” while at the same time, asserts that “functional limitations” “define the structure of physical elements recited in the claims.” Clarification is required.
TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164.  The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776